Order filed March 13, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-01071-CV
                                     ____________

                       LINDA LEE BRUEGGEBORS, Appellant

                                             V.

                     RICHARD PAUL BRUEGGEBORS, Appellee


                         On Appeal from the 310th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 1983-28363


                                        ORDER

       This is an appeal from a judgment signed October 27, 2011. Appellant filed her
notice of appeal on December 8, 2011. Appellant also filed an affidavit of inability to pay
costs in this court on January 13, 2012. On February 14, 2012, in accordance with Tex. R.
App. P. 20.1(d)(2), the trial court clerk and the court reporter were notified that appellant
filed an affidavit of indigence in this court and a contest was due in this court on or before
February 29, 2012. As of this date, no contest has been filed in this court. Appellant is
therefore deemed indigent for purposes of appeal and the record will be provided without
prepayment of costs. See TEX. R. APP. P. 20.1(f). Accordingly, we issue the following
order.

         The Harris County District Clerk is ordered to file a complete clerk's record in this
appeal on or before April 12, 2012. The court reporter, Benjamin Alva, is ordered to file
a complete reporter's record in this appeal on or before April 12, 2012. If no record was
taken during the underlying proceedings, the court reporter shall so advise this court within
10 days from the date hereof. Appellant's brief will be due 30 days after the complete
record has been filed. See TEX. R. APP. P. 38.6(a).



                                            PER CURIAM




                                               2